RESOLUCIÓN
El 19 de octubre de 1993, la directora Administrativa de los Tribunales, Hon. Mercedes M. de Bauermeister, some-tió un informe de investigación a la Comisión de Disciplina y de Separación del Servicio por Razón de Salud de Jueces o Juezas (en adelante la Comisión) respecto a la conducta observada por el entonces Juez de Distrito, Ledo. Gilberto Rodríguez Zayas, imputándosele a éste sendas violaciones a los Cánones I, X y XVI de Ética Judicial, 4 L.P.R.A. Ap. IV-A, así como a otras disposiciones estatutarias y regla-mentarias aplicables a las actuaciones de los jueces de Puerto Rico. En el mencionado informe se describió la con-ducta del Juez querellado del siguiente modo:
1. El Hon. Gilberto Rodríguez Zayas comenzó a desempe-ñarse como Juez Municipal para el año 1986. En la actualidad se desempeña como Juez de Distrito en el Tribunal de Ponce.
*5332. El día 17 de marzo de 1993, alrededor de las 2:00 p.m., el Sr. Jorge Salvá Malaret acudió al Centro Judicial de Ponce, en compañía de su novia Angélica María Costa Madera y el Sr. José René Rivera Medina, con el propósito de solicitar informa-ción para contraer matrimonio.
3. Estando en el primer piso del Tribunal lo enviaron al cuarto piso, específicamente a la oficina del Juez Rodríguez Zayas.
4. Al entrar a la oficina del Juez Rodríguez, los jóvenes Salvá-Costas se percataron que había otra pareja que estaba siendo atendida por la secretaria del Juez, Sra. Neyda Rivera Febles. Ellos eran los jóvenes Maricelia Figueroa Bonilla y Gerardo Rodríguez Collazo.
5. La Sra. Neyda Rivera Febles, informó a ambas parejas cuál era el procedimiento preliminar para poder contraer matrimonio. Les indicó que tenían que tener el certificado de matrimonio, la certificación médica, la licencia para contraer matrimonio y una cantidad de cincuenta ($50.00).
6. Como ambas parejas tenían todos los documentos necesa-rios para contraer matrimonio y, en vista de que ninguno de ellos tenía los dos testigos que necesitaban, decidieron servirse de testigos unos a otros para poder celebrar el acto de matrimonio.
7. Una vez acordado por los contrayentes, la secretaria del juez comenzó a llenarles el certificado de matrimonio con la información que los jóvenes le iban proveyendo.
8. El juez no se encontraba en su oficina en ese momento y, no fue sino hasta alrededor de las tres de la tarde que llegó.
9. Al llegar el juez, su secretaria entró a la oficina y, al salir, les dijo a los jóvenes que el juez los iba a casar y que podían entrar.
10. Antes de que los jóvenes Salvá-Costa y Rodríguez-Figue-roa entraran a la oficina del juez, la secretaria les dio a cada uno un sobre para que echaran los $50.00 por la celebración del acto del matrimonio.
11. Estando los jóvenes dentro de la oficina del juez, éste le dijo al señor Rivera Medina, amigo del señor Salvá, que podía entrar también y participar de la ceremonia.
12. El Juez Rodríguez Zayas realizó el acto del matrimonio, alrededor de las 3:00 p.m., declarando marido y mujer a ambas parejas.
13. Ambas parejas procedieron a firmar el Certificado de Ma-trimonio y la certificación de la celebración del matrimonio.
14. Una vez finalizado el acto, el señor Salvá le preguntó al juez, antes de salir, que a quién debía entregarle el sobre con dinero, el juez le pidió que se lo entregara a su secretaria.
*53415. El señor Salvá le entregó el sobre a la secretaria el juez y, le solicitó a ésta que le diera un recibo que especificara la can-tidad entregada, el concepto por el cual se entregaba el dinero, además de la fecha y la hora.
16. La secretaria le manifestó al señor Salvá que esa decisión la tomaba el juez y que debía hablar con este último.
17. El señor Salvá entró nuevamente a la oficina del juez con la intención de pedirle el recibo. El juez se negó a dárselo por-que no era necesario.
18. Ante la insistencia del señor Salvá, el juez Rodríguez Za-yas accedió a darle el recibo.
19. El señor Salvá le informó a la secretaria del juez que éste había accedido a darle el recibo.
20. La Sra. Neyda Rivera entró a la oficina del juez y al salir preparó el recibo, sin especificar la hora. Finalmente, el juez lo firmó.
21. El señor Salvá volvió a solicitar el recibo con las indica-ciones antes señaladas pero la secretaria se negó a ello.
22. El señor Salvá habló nuevamente con el juez pero éste se negó a preparar el recibo incluyendo la hora, según le era soli-citado, alegando que no era necesario hacerlo de esa manera.
23. Al ver que no puede hacer nada en relación con el recibo, el señor Salvá fue al primer piso del Centro Judicial de Ponce a solicitar ayuda para obtener el mismo, toda vez que él quería justificar su ausencia en su trabajo.
24. La persona que lo atendió en el primer piso llamo a la oficina del juez y habló con la secretaria de éste. Le pidieron que subiera nuevamente a la oficina del juez.
25. Al llegar a la oficina del juez Rodríguez, el señor Salvá pidió el recibo a la Sra. Neyda Rivera y ésta le informó que ya se lo habían entregado.
26. El señor Salvá bajó nuevamente al primer piso y esta vez habló con “la Directora”, quien llamó a la oficina del juez Ro-dríguez y le pidió que subiera nuevamente.
27. El señor Salvá entró por tercera vez a la oficina del Juez Rodríguez a buscar el recibo. La secretaria del juez le pidió que esperara unos minutos en lo que el juez llegaba ya que había salido.
28. Al llegar el juez, el señor Salvá le informó que le habían pedido que subiera a buscar el recibo. El juez le manifestó que él no tenía que darle ningún recibo y que ya le había dado el que le iba a dar.
29. Se encontraban presentes: Angélica Costa Madera y José Rivera Medina.
30. El Juez Rodríguez le pidió al señor Salvá que saliera de su oficina ya que, de lo contrario llamaría a un guardia. El Juez *535Rodríguez salió de su oficina sumamente alterado y botó al se-ñor Salvá diciéndole: “no me molestes más, no me haga perder el tiempo, te me largas, te me vas, y él le abrió la puerta, y entonces le dijo a Jorge, “mira si tu no quieres que yo llame a un alguacil te me vas, te me largas, no me moleste más. Yo me quedé como que ... yo me salí de allí...”.
31. Eran alrededor de las cuatro a cuatro y treinta de la tarde.
32. El señor Salvá llegó hasta el sexto piso a pedir ayuda. Allí habló con el Alguacil Efraín Torres Mercado, quien se encon-traba en el monitor y le explicó su problema.
33. El Alguacil Torres trató de ayudar al señor Salvá y le pidió que bajara nuevamente al cuarto piso ya que lo iban a atender.
34. La Sra. Neyda Rivera llamó al Alguacil José Crespo Na-zario, del cuarto piso, y le entregó a éste un sobre manila, pi-diéndole, a su vez, que se lo entregara al señor Salva cuando éste regresara; no sin antes pedirle el original de un papel (re-cibo) que el señor Salvá tenía.
35. Cuando el señor Salvá llegó al cuarto piso, el Alguacil Crespo le entregó un sobre manila con el timbrado del Tribunal; y le pidió a su vez, el recibo que el Juez Rodríguez Zayas le había entregado.
36. Antes de entregarle el recibo al alguacil Crespo, el señor Salvá le sacó una copia al mismo.
37. El Alguacil Crespo recuerda que el papel que le entregó el señor Salvá era uno “común y corriente de cartas” y que pudo ver que decía “Recibo” en letras grandes.
38. Antes de que el Alguacil Crespo le entregara el sobre al señor Salvá, ambos fueron a la oficina del juez.
39. El alguacil corroboró que el papel entregado por el señor Salvá fuera el correcto y la Sra. Neyda Rivera contestó en la afirmativa. Le entregaron el recibo a la señora Rivera y el sobre manila al señor Salvá.
40. Cuando el señor Salvá abrió el sobre se percató que le estaban entregando los documentos que él había traído para poder contraer matrimonio, incluyendo la certificación médica, pero, “el Certificado de Matrimonio estaba en blanco”, no era el que él había firmado ni el que había traído del Registro Demográfico. En el sobre también le incluyeron los $50.00 que había pagado con el propósito de contraer matrimonio.
41. La Sra. Neyda Rivera le dijo al señor Salvá que hablara con el Juez Rodríguez Zayas.
42. El Juez Rodríguez permitió al señor Salvá y al Alguacil Crespo que entraran a su oficina.
*53643. El señor Salvá le preguntó al Juez Rodríguez por los do-cumentos que él había traído, que tanto él, su novia y los testi-gos habían firmado. El juez le [a]firmó que ese documento lo habían roto y echado al zafacón.
44. El Alguacil Crespo describió detalladamente la conversa-ción sostenida por el juez y el señor Salvá expresando lo si-guiente:
“El joven le indica al juez respetuosamente, según mi me-jor recuerdo, le explica que él había llenado unos papeles, y que él había firmado y que él había estado casado porque el juez había firmado. El juez le indica que él no había estado casado, él fue testigo de haber firmado, no sé, que había sido testigo pero que esos papeles no eran válidos, no obstante hayan lle-gado al Registro Demográfico y entonces él le dice que estaba muy bien pero que él quería una copia de ese papel, el juez le dice que no, que esos papeles él los había botado porque él no los iba a casar, le di unos papeles en blanco nuevos para que usted busque otro juez para que los case. Y él dice, no hay problema en yo buscar otro juez para que me case, lo que yo quiero es una copia de ese papel y no me puedo ir de aquí con una copia de ese papel porque ahí está mi firma. Así estuvieron varios minutos ... Así estuvieron hasta que el juez le dice que esos papeles ya no existían porque él los había botado, él los había roto, los había destruido porque él no los había casado, que él firmó pero que eso fue algo que, la firma y no lo había casado porque no obstante hasta que llegue al Registro Demo-gráfico eso no es válido. Y él le dice que dónde podría conseguir esos papeles, y le dice, pues el señor de la basura vino y se los llevó, y el joven le indica que dónde puede conseguir esos pape-les o al señor que se llevó la basura, y le dice, yo no sé porque ya él se los llevó para abajo y ya botó los papeles abajo; ya él botó la basura que recogió del piso y está abajo; el joven indica que en qué parte de abajo puede encontrar los papeles y le dice, pues, donde se ubica toda la basura del Tribunal, allí puede irlos a buscar, si los encuentra, si tiene ... El joven al decirle que están donde está toda la basura del Tribunal, pues cedió y le dijo que estaba muy bien, que muchas gracias y salió con-migo, yo le abría puerta y salimos los dos ...”
45. El señor Salvá señaló lo siguiente:
“...Me quedé sin palabra alguna, me quedé totalmente mudo y no encontraba que decir, lo único que le dije, que lo que podía hacer era irme. Le dije, señor juez, no tengo nada que decirle, con un nudo en mi garganta, porque así fue, gracias. Salí de ahí y fui al sexto piso...”
*53746. Antes de subir al sexto piso el señor Salvá le preguntó al Alguacil Crespo si se cobraba por la celebración de bodas en horas laborables. El alguacil le respondió en la negativa.
47. El Alguacil Crespo declaró que luego de que el señor Salvá se marchó, regresó al cuarto piso debido a que el Alguacil Alfonso de León le iba a preparar una comparecencia. En esos momentos llegó el Alguacil Alfonso de León, cogió un papel de maquinilla en blanco y le hizo una comparecencia como que estuvo en el Tribunal, por motivo de unas boda y lo firmó. El señor Salvá cogió el papel y se fue.
48. Dicha comparecencia lee de la siguiente manera:
“17 de marzo de 1993
Hago constar que en el día de hoy compareció el Sr. Jorge Salvá al Tribunal de Ponce, Sala 403 con el propósito de con-traer matrimonio ante el juez Gilberto Rodríguez Zayas. Que salió del Tribunal a las 3:10 p.m. en este día.
Así lo certifico y doy fe de ello en Ponce, P.R. (firmado) Alfonso León, Alguacil.”
49. Finalmente, la Sra. Carmen Ivette Méndez Ortiz, Direc-tora Ejecutiva del Centro Judicial de Ponce, atendió al señor Salvá, a su novia y su amigo, José R. Rivera Medina, quienes le contaron en detalle lo ocurrido. La señora Méndez retuvo copia de los documentos que le enseñó el señor Salvá.
50. La señora Méndez Ortiz le preparó dos certificaciones al señor Salvá, una dirigida al Sr. Pedro Morales, gerente del Restaurant Grandy’s de Ponce y otra a la Administración de Vete-ranos de Ponce, donde [se] certifica[ba] que el Sr. Jorge Salvá había estado presente en el Centro Judicial de Ponce desde las 2:00 hasta las 6:00 de la tarde.
51. La Sra. Carmen I. Méndez preparó un informe del inci-dente ocurrido el día 17 de marzo del corriente, con respecto a las bodas celebradas por el Hon. Gilberto Rodríguez Zayas. Dicho informe fue referido por el Hon. Miguel A. Montalvo Rosario, Juez Administrador Regional de Ponce, a la Leda Mercedes M. Bauermeister, Directora Administrativa de los Tribunales, para la investigación correspondiente.
52. De conformidad con la versión prestada por el Sr. Jorge Salvá Malaret, éste asegura que el día 17 de marzo había lle-gado al Tribunal alrededor de las dos de la tarde y el juez Ro-dríguez Zayas había comenzado con la celebración del matrimo-nio como a las tres de la tarde.
53. La Srta. Angélica María Costas Madera coincide con la versión de su novio al asegurar que llegó al Centro Judicial de Ponce en compañía de Jorge Salvá y un amigo de éste, José Rivera, alrededor de las 2:00 ó 2:15 p.m.
*53854. El Alguacil José Crespo Nazario asegura haber visto por última vez, a los jóvenes Salvá-Costa, antes de las 5:00 p.m.
55. El día 28 de mayo de 1993, el Sr. Jorge Salvá Malaret prestó una segunda declaración ante el Ledo. Nelson J. Cana-bal Pérez, en las facilidades del Centro Judicial de Ponce.
56. El señor Salvá se había comunicado, vía telefónica, con el licenciado Canabal Pérez en relación a un nuevo incidente ocu-rrido entre él y el Juez Rodríguez Zayas el día 17 de mayo del corriente, alrededor de las 12:30 de la tarde.
57. Ese día, mientras se encontraba el señor Salvá en su tra-bajo, Restaurante Grandy’s de Ponce, se presentó el Juez Ro-dríguez Zayas con el propósito de dialogar con él lo referente a la queja que se estaba investigando sobre su persona.
58. El señor Salvá señaló que el Juez Rodríguez había ido a disculparse por el incidente ocurrido el día 17 de marzo de '93.
59. El señor Salvá expresó lo siguiente con respecto a las disculpas ofrecidas por el Juez Rodríguez y a la conversación sostenida:
... “él se disculpa conmigo diciéndome que lamentaba mu-cho lo que había sucedido, que esto nunca le había sucedido a él, que a él le gustaba su trabajo y que llevaba siete años en su trabajo, y me dijo además de eso, que le disculpara que aunque había pasado todo esto pues él entendía que fue negligencia de él, recuerdo también que él me dijo que, al momento de noso-tros estar hablando, de qué forma, o sea, él a lo que llegó a Grandy’s fue a decirme a mí que de qué forma podíamos arre-glar esto lo más breve posible para que esto no se siguiera ex-tendiendo porque él entendía que le iban a hacer una investi-gación administrativa y que esto le iba a causar problemas. Yo a todo esto escuchándolo aún todavía, no me había llegado to-davía la oportunidad de poder hablar, permitiéndole a él que hablara, viene y me dice, Salvá, tu sabes que la calle está dura, que no se consigue trabajo, no sé si sabes que lo más probable me hagan una investigación, no sé como salga de ella, yo nece-sito la más pronta atención tuya, qué podemos hacer, que tu me digas a mi de alguna otra forma que podamos resolver esto lo antes posible y que lleguemos a un acuerdo de alguna forma
... me dijo, necesito que me des una oportunidad, pero antes de todo esto él se está disculpando conmigo, me dice, Salvá uno siempre tiene momentos en la vida, nunca me había pa-sado esto, a mí me gusta mi trabajo, me gusta lo que hago, necesito que tu me des la oportunidad, uno tiene contratiempos en la vida, pero ésta no fue mi intención. Recuerdo también que me dijo de qué forma nos podíamos comunicar y yo le dije que la *539única comunicación que podía tener conmigo era en mi trabajo
60. El señor Salvá señala que le dijo al juez lo siguiente:
... “Señor juez, yo quiero que usted me sea honesto, que me diga a mí a qué hora, usted sabe a la hora que usted me casó, y él hizo una pausa pensando y me dijo, honestamente me dijo, fue de tres y cuarto de la tarde, y yo le contesté, usted sabe que fue verdad...”
61. El Juez Rodríguez Zayas interesaba comunicarse nueva-mente con el señor Salvá para que éste le informara lo que había decidido respecto a su petición. Por tal motivo, le anotó en una servilleta el número de teléfono de su residencia y el del Tribunal.
62. El señor Salvá describió la actitud del Juez Rodríguez Zayas, cuando éste acudió a su trabajo, de la siguiente manera:
... “Estaba en una actitud pacífica, tranquila, pero se mos-traba dentro de él y físicamente que, primeramente tenía los ojos llorosos, colorados era una actitud, cómo diría, pidiéndome ayuda, pidiéndome asuda por que me pidió perdón, me pidió que de favor llegáramos a un acuerdo que pudiéramos resolver esto antes de más allá...”
63. En el transcurso de la investigación que realizaba la Ofi-cina de Asuntos Legales de la Administración de los Tribunales, con respecto a la conducta del Juez Rodríguez Zayas, se le to-maron declaraciones juradas a los jóvenes Gerardo Rodríguez Collazo y Maricelia Figueroa Bonilla.
64. Estas pareja, Rodríguez-Figueroa, también contrajo ma-trimonio el día 17 de marzo de 1993, a la misma hora en que alegadamente se efectuó la boda de los jóvenes Salvá-Costa. Ambas parejas se casaron y se sirvieron de testigos unos a otros.
65. El matrimonio se efectuó en las facilidades del Centro Judicial de Ponce, en horas laborables.
66. También se le cobraron $50.00 a los jóvenes Rodríguez-Figueroa por oficiar la boda.
67. El día 20 de julio de 1993, la Leda. Lissette Domench, Asesora Legal de la Oficina de Asuntos Legales de la Adminis-tración de los Tribunales, le notificó una nueva queja al Hon. Gilberto Rodríguez Zayas por haber realizado otro matrimonio en horas laborables y cobrarle a los jóvenes la cantidad de $50.00.
68. Cuando los jóvenes Rodríguez-Figueroa entregaron el so-bre con los $50.00, en efectivo, no pidieron recibo por el dinero entregado. La señora Figueroa señaló:
*540“... como ella (refiriéndose a la secretaria del juez) no que-ría dar recibo pues nosotros nos fuimos y entonces ellos se que-daron ...”
69. La Sra. Maricelia Figueroa declaró que el juez Rodríguez Zayas había celebrado el matrimonio alrededor de las tres de la tarde.
70. Por su parte, el joven Gerardo Rodríguez asegura haber llegado al Centro Judicial de Ponce entre dos a tres de la tarde, y que el juez llegó a su oficina casi media hora después de ellos estar esperándolo. Asegura que “todo eso ocurrió como de dos a tres y media o tres y cuarto”.
El 30 de octubre de 1993, la Comisión determinó la exis-tencia de causa probable en contra del mencionado magis-trado, de conformidad con la Regla 13 de Procedimiento para Acciones Disciplinarias y de Separación del Servicio por Razón de Salud de Jueces o Juezas del Tribunal de Primera Instancia y del Tribunal de Circuito de Apelacio-nes, 4 L.P.R.A. Ap. XV-A, y refirió el caso al Hon. Procura-dor General de Puerto Rico para la formulación de la co-rrespondiente querella. Como consecuencia de dicha actuación, el señor Procurador General refirió el asunto a la División de Investigaciones y Procesamiento Criminal del Departamento de Justicia a los fines de que se deter-minara la procedencia de cargos criminales en contra del Juez Rodríguez Zayas; solicitó a su vez la paralización de los procedimientos disciplinarios ante la Comisión hasta tanto se completara el trámite que se llevaba a cabo en la referida división y se llegara a una determinación final como resultado. A ello accedió la Comisión.
El 8 de julio de 1994, un Fiscal Especial Independiente inició un proceso criminal en contra del mencionado juez, el cual culminó en sendos veredictos de culpabilidad en contra de éste, después de un juicio por jurado en la sub-sección de Ponce del Tribunal de Primera Instancia, por los delitos de infracción al Art. 205 del Código Penal, 33 L.P.R.A. see. 4356 (retención y destrucción de documentos públicos) y ocho (8) infracciones al Art. 209 de dicho código, 4 L.P.R.A. see. 4360 (soborno) en su modalidad de haber *541exigido el pago y cobrado dinero para realizar un acto regular de su cargo (celebración de matrimonios durante las horas laborables de dicho magistrado).
En la misma fecha en que fuera sentenciado por tales delitos, 30 de mayo de 1995, el abogado Rodríguez Zayas renunció a su cargo de Juez de Distrito. En esa misma fecha el Gobernador de Puerto Rico, Hon. Pedro Rosselló González, procedió a indultar al querellado de todos los delitos por los cuales resultó convicto. A base de ello, las sentencias dictadas quedaron sin efecto por lo que nunca se convirtieron en firmes al no tener dicho abogado oportu-nidad de apelar.
Simultáneamente con el proceso criminal, el Procurador General presentó ante la Comisión una querella en contra del mencionado juez cuando todavía ocupaba dicho cargo, imputando a éste trece (13) violaciones de los Cánones de Ética Judicial; violación de las Reglas de Administración del Sistema de Personal de la Rama Judicial del Estado Libre Asociado de Puerto Rico; violación al Art. 81 del Có-digo Civil, 31 L.P.R.A. see. 249; y violación a las Sees. 6 y 8 de la Ley de 12 de marzo de 1908 (4 L.P.R.A. secs. 892a y 894). A petición de las partes en dicho procedimiento admi-nistrativo, éste quedó paralizado pendiente a los resulta-dos de la acción penal en contra del querellado.
Así las cosas, con fecha de 14 de marzo de 1996, la Co-misión sometió a la consideración de este Foro un escrito titulado Moción Informativa en Cumplimiento de Orden, págs. 8-9, en el cual nos informa lo siguiente:
24) La Comisión de Disciplina y de Separación del Servicio por Razón de Salud de Jueces del Tribunal de Primera Instan-cia y del Tribunal de Circuito de Apelaciones, fue notificada el 27 de diciembre de 1995, durante su vigésimoséptima reunión general que el Procurador General de Puerto Rico había radi-cado una solicitud de desaforo contra el Lie. Gilberto Rodríguez Zayas, como abogado, por la convicción de delitos graves y otros. Se informó a la Comisión que la querella había sido ra-dicada el 11 de diciembre de 1995 y que se había unido al ex-*542pediente del abogado para ser sometido al pleno en fecha futura.
Ante esta situación, fue acuerdo de la Comisión paralizar los procedimientos, en relación con esta querella, hasta tanto el Tribunal Supremo emita una resolución en relación con la que-rella presentada por el Procurador General solicitando el des-aforo del querellado por haber sido convicto de delito [s] grave [s] que conllevan depravación moral. (Enfasis suprimido.)
La See. 9 de la Ley de 11 de marzo de 1909 (4 L.P.R.A. see. 735) dispone lo siguiente:
El abogado que fuere culpable de engaño, conducta inmoral {malpractice), delito grave (felony) o delito menos grave (misdemeanor), en conexión con el ejercicio de su profesión o que fuere culpable de cualquier delito que implicare depravación moral, podrá ser suspendido o destituido de su profesión por la Corte Suprema de Puerto Rico. La persona que siendo abogado fuere convicta de un delito grave cometido en conexión con la práctica de su profesión o que implique depravación moral, cesará con-victa que fuera, de ser abogado o de ser competente para la práctica de su profesión. A la presentación de una copia certifi-cada de la sentencia dictada a la Corte Suprema, el nombre de la persona convicta será borrado, por orden de la Corte, del registro de abogados. Al ser revocada dicha sentencia, o me-diante el perdón del Presidente de los Estados Unidos o del Gobernador de Puerto Rico, la Corte Suprema estará facultada para dejar sin efecto o modificar la orden de suspensión. (Énfa-sis suplido.)
Debe de quedar claro que el indulto concedido por el señor Gobernador en este caso no priva a este Tribunal de su jurisdicción disciplinaria sobre el licenciado Rodríguez Zayas. Tampoco su renuncia al cargo de Juez de Distrito nos privó de dicha facultad. No obstante, a pesar de estar conscientes de las graves faltas imputadas a dicho abogado en los dos procedimientos disciplinarios iniciados en su contra, actuaciones en las cuales incurrió en sus funciones como Juez de Distrito a cuyo cargo ha renunciado; y consi-derando además, la circunstancia específica de que las sen-tencias dictadas en su contra nunca se convirtieron en fir-mes por resultar académico apelar en virtud del indulto de que fuera objeto el querellado por parte del señor Goberna-*543dor; y por entender que se cumplen mejor los objetivos re-habilitadores perseguidos por el referido indulto, otor-gando de este modo nuestra deferencia a la autoridad constitucional del Gobernador de Puerto Rico, quien conce-diera dicho perdón después de considerar todos los factores presentes en el caso de marras, se declina el ejercicio de nuestra jurisdicción disciplinaria en este asunto.
En vista de ello, se decreta la desestimación y archivo de la querella presentada.
Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo.
El Juez Asociado Señor Negrón García disin-tió con una opinión escrita. La Juez Asociada Señora Na-veira de Rodón no intervino.
(.Fdo.) Isabel Llompart Zeno Secretaria del TribunalSupremo
— O —